Citation Nr: 0509787	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of 
pesticide exposure, claimed as memory loss, muscle damage, 
and immune system impairment.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to March 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  In a June 2003 
rating decision, the RO denied service connection for 
residuals of pesticide exposure and a left knee disability.  
The veteran duly appealed the RO's decision.  

In a February 2004 rating decision, the RO denied service 
connection for a back disability.  In February 2005, the 
veteran testified at a Board videoconference hearing.  At the 
hearing, the veteran's representative indicated that the 
veteran disagreed with the February 2004 rating decision 
denying service connection for a back disability.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (holding that statements at 
a VA hearing expressing disagreement with an RO decision, 
when reduced to writing by hearing transcript, may be 
accepted as a notice of disagreement for purposes of 
initiating an appeal).  

As the veteran has submitted a notice of disagreement with 
the February 2004 rating decision denying service connection 
for a back disability, a remand of this matter is necessary 
to afford the RO the opportunity to issue the veteran a 
Statement of the Case addressing this matter.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  This matter is addressed 
in more detail below in the remand portion of this decision.  

A remand is also required with respect to the issue of 
service connection for a left knee disability.  This matter 
is also addressed in the remand portion of the decision below 
and is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service medical and personnel records are 
negative for notations of pesticide exposure, memory loss, 
muscle damage, or an immune system impairment.

2.  Complaints of pesticide exposure, memory loss, muscle 
damage, or an immune system impairment were not shown for 
many years after service separation and the record contains 
no indication that any such disability is causally related to 
the veteran's active service or any incident therein.   


CONCLUSION OF LAW

Memory loss, muscle damage, and immune system impairment, 
claimed as a residual of pesticide exposure, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In March and April 2003 
letters and in a November 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to identify any additional information that he felt 
would support his claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical and personnel 
records are on file and the veteran has submitted additional 
private medical records.  The veteran has specifically 
identified no additional private medical records.  The RO has 
also contacted the National Personnel Records Center (NPRC) 
to obtain evidence regarding the veteran's claimed exposure 
to pesticides in service.  The NPRC responded unambiguously 
that no such records were available.  The RO also contacted 
the Social Security Administration (SSA) and requested 
medical evidence regarding the veteran's claimed 
disabilities.  The SSA likewise responded that no medical 
records were available as the veteran's claims folder had 
been destroyed.  The veteran was also afforded a VA medical 
examination in May 2003, which provided the necessary medical 
opinion regarding his claim.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3), (4) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Neither the veteran nor his representative has contended 
otherwise.  

I.  Factual Background

The veteran's service medical and personnel records are 
negative for notations of pesticide exposure, memory loss, 
muscle damage, or an immune system impairment.  At his March 
1962 military separation medical examination, the veteran 
denied a history of loss of memory or amnesia, paralysis, 
neuritis, bone, joint or other deformity.  Clinical 
evaluation of the veteran's musculoskeletal, neurologic, and 
psychiatric systems was normal.  Laboratory testing was also 
negative.  

In January 2003, the veteran submitted an application for VA 
compensation and pension benefits.  He indicted that when he 
was stationed in Korea, his living quarters were regularly 
sprayed with DDT to control malaria-carrying mosquitoes.  The 
veteran indicated that as a result of such exposure, he 
sustained muscle damage, memory loss, and immune system 
impairment.  He indicated that he was poisoned by such 
exposure.  

In a March 2003 statement, the veteran stated that when he 
was stationed in Japan in 1948, he was issued cans of DDT to 
control mosquitoes.  He indicated that in 1985 and 1986, he 
became very ill and was advised by a physician that his 
system was "full of poison-DDT."  The veteran indicated 
that he had suffered since that time.  

In support of his claim, the veteran submitted medical 
records from a private homeopathic clinic and a private 
doctor of osteopathy, dated from May 1992 to March 2003.  In 
a May 1992 medical record, it was noted that in January 1992, 
the veteran had been diagnosed as having pesticide poisoning 
and pesticide toxicity.  The examiner noted that once "the 
pesticides were cleared out of his system," the veteran 
seemed to do better for a while.  Recently however, the 
examiner noted that the veteran had complained of fatigue and 
felt that he had difficulty with his memory.  It was also 
noted that his immune system "seemed very weak."  In June 
1992, the veteran reported aches in his body wandering to 
different areas.  

In a July 1992 letter to the veteran's doctor of osteopathy, 
the veteran's homeopathic physician noted that the veteran 
"apparently was exposed to pesticides sometime in the past 
and received some homeopathic medicines during the past year 
to help remove this."  He noted that the veteran had 
reportedly been ill for approximately five years prior to 
treatment to remove the pesticide problem.  The physician 
noted that the veteran felt better following the treatment, 
but continued to experience various symptoms, such as fatigue 
and a feeling that his immune system was weak.  The physician 
indicated that he had prescribed various homeopathic remedies 
for the veteran's complaints.  

Subsequent private medical records show that in August 1992, 
the veteran reported muscle aches.  In September 1992, it was 
noted that the veteran "has more likely been exposed to 
pesticides in the recent past."  The examiner noted that the 
veteran had a whitish coating on his tongue and that he felt 
weak and washed out.  In July 1993, the veteran reported that 
he was having "problems with pesticides."  In April 1998, 
he complained of soreness in his toes, numbness in the feet, 
as well as a cough and fatigue.  In June 1998, he complained 
of decreased cognitive skills.  In March 2003, the veteran 
complained of a history of loss of concentration, as well as 
fatigue and pain in various joints.  He was treated with 
spinal corrections.  

The veteran underwent VA medical examination in May 2003, at 
which he reported that he was unable to work because he had 
generalized aches and pains which he attributed to exposure 
to DDT in 1948.  After examining the veteran, the examiner 
indicated that he found no clinical problems attributable to 
DDT exposure during his examination of the veteran.  

At his February 2005 hearing, the veteran indicted that in 
1948, he was stationed in Japan where he was issued an 
aerosol can of DDT to control mosquitoes.  He indicated that 
he and his bunkmates used 2 to 3 cans daily for the entire 
summer.  The veteran indicated that in the mid 1980's, he 
became very ill and was told that he was full of poison from 
DDT.  

II.  Laws and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis or an 
organic disease of the nervous system, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

III.  Analysis

As set forth above, the veteran's service medical records are 
entirely negative for notations of pesticide exposure, memory 
loss, muscle damage, or an immune system impairment.  

The post-service medical evidence is likewise negative for 
notations of pesticide exposure, memory loss, muscle damage, 
or an immune system impairment for decades after service 
separation.  Based on the foregoing, the Board finds that any 
pesticide toxicity, memory loss, muscle damage, or immune 
system impairment was not present in service, within the 
first post-service year, or for many years thereafter.  

Indeed, the record is far from definite that the veteran 
actually has a current pesticide toxicity disability, 
including one manifested by memory loss, muscle damage, or an 
immune system impairment.  See Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In that regard, at the 
May 2003 VA medical examination, the examiner indicated that 
he found no clinical problems attributable to DDT exposure 
during his examination of the veteran.  

The Board assigns this medical evidence more probative weight 
that the private medical evidence submitted by the veteran.  
The opinion of the VA medical examiner, unlike the private 
medical evidence, was based on a complete review of the 
veteran's claims folder, as well as an examination of the 
veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

Regardless, the Board has duly considered the private medical 
records submitted by the veteran which shows that he was 
diagnosed as having pesticide toxicity in the 1990's and 
complained of symptoms such as memory loss and a feeling that 
he had a weakened immune system.  This evidence, however, 
like the remaining record on appeal, contains no probative 
evidence that any such condition is causally related to the 
veteran's active service or any incident therein.  

In fact, the only evidence of record which attributes a 
current pesticide toxicity disability to the veteran's active 
service is his own testimony.  While the Board does not 
question the sincerity of his beliefs, because the record 
does not establish that the veteran possesses a recognized 
degree of medical or scientific knowledge, his own opinions 
as to medical diagnoses and/or causation are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of pesticide exposure, claimed as 
memory loss, muscle damage, and immune system impairment.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of pesticide 
exposure, claimed as memory loss, muscle damage, and immune 
system impairment, is denied.


REMAND

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  

In this case, the veteran underwent VA medical examination in 
May 2003 in connection with his claim of service connection 
for a left knee disability.  After examining the veteran and 
reviewing his claims folder, the examiner expressed the 
opinion that the veteran's "present left knee condition is 
not related to the left knee injury that occurred in November 
1952."  

The veteran's service medical records, however, show that he 
was treated on other occasions during service in connection 
with left knee complaints.  For example, in January 1951, the 
veteran was hospitalized for five days after he sustained a 
left knee contusion in a basketball game.  As a result, the 
Board finds that another VA medical examination is necessary 
in order to ensure that the duty to assist has been met.  

In addition, as set forth above in the Introduction portion 
of this decision, in a February 2004 rating decision, the RO 
denied service connection for a back disability.  The 
veteran's February 2005 Board hearing transcript constitutes 
a notice of disagreement with this decision.  A remand of 
this matter is now necessary to afford the RO the opportunity 
to issue the veteran a Statement of the Case addressing this 
matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is remanded for the following:

1.  The veteran and his representative 
should be issued a Statement of the Case 
regarding the issue of service connection 
for a back disability.  The veteran 
should be advised of the requirements for 
perfecting the appeal and provided the 
opportunity to do so.  The case should be 
returned to the Board for further 
appellate consideration only if an appeal 
is properly perfected.

2.  The veteran should be afforded VA 
medical examination to determine the 
nature and etiology of any current left 
knee disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any left knee disability was 
incurred during the veteran's active 
service.  A complete rationale for all 
opinion expressed by the examiner should 
be provided.

3.  After the actions requested above 
have been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


